Mr. Justice Van Orsdel
delivered the opinion of the Court:
Appellant, Celia Chambers, plaintiff below, sued the District •of Columbia for damages to compensate her for alleged injuries which she sustained from falling over an elevation in a sidewalk in the city of Washington.
On trial in the supreme court of the District, the jury returned a verdict for plaintiff, awarding her 1 cent damages. From a judgment thereon, she prosecuted this appeal. From the verdict,, the jury found against defendant on the question of negligence. There was a sharp conflict in the evidence as to whether plaintiff sustained any injury. The question of damages, should the negligence of defendant be found, was fully and fairly presented to the jury by the trial court. Dpon the evidence, therefore, it must be assumed that the jury found that the injuries plaintiff sustained were of so trivial a character as not to justify a substantial award; hence the verdict awarding her nominal damages. The evidence was sufficient to justify the conclusion'reached by the jury that no substantial injury was sustained by plaintiff, and there is no apparent'reason for judicial interference on the ground that the damages are inadequate.
The judgment is affirmed, with costs. Affirmed.